Let me begin by noting
that Finland is pleased to see you, Sir, preside over this
most crucial of General Assembly sessions. We also
salute your predecessor, Jean Ping of Gabon, who
worked tirelessly and successfully to strengthen the
United Nations and make it more relevant.
At the Millennium Summit five years ago, we set
a forward-looking and ambitious agenda for the United
Nations in the new millennium. Our success there was
the result of a unique common political will and an
optimistic, can-do spirit. Through the endeavours at the
Summit, that spirit was strengthened and deepened
among world leaders. We built on that success in
Monterrey and Johannesburg. There was hope that the
world was moving towards a positive cycle, that all our
boats would be lifted and that both new and old threats
would be met with a common resolve.
The outcome document adopted at the world
summit held last week was, in many respects, a step
forward. In others, we failed to match the expectations
of our peoples. That, however, does not necessarily
signal a permanent erosion of our common political
will and our common agenda. Rather, I am confident
that it was primarily a result of the enormity of the task
at hand: to reaffirm the goals agreed upon five years
ago, to assess and expedite the progress made since
then and to fundamentally reform the United Nations
Organization ó all at the same time. We are confident
that under your leadership, Mr. President, the General
Assembly will be able to make further significant
progress at the current session. Let me pledge Finland's
full support to you, Sir, as we prepare to assume the
presidency of the European Union during the second
half of next year.
Finland aligns itself with the statement made
earlier by the United Kingdom on behalf of the
European Union. Let me make just a few additional
comments of substance.
First, if one were to try to identify the single
biggest positive outcome of the momentous process
under way at the United Nations since the Secretary-
General's "fork in the road" speech two years ago (see
A/58/PV.7), it would probably be the near-universal
acceptance of the close linkage between development,
security and human rights. Compared with five years
ago, we now view all issues in a truly integrated
fashion. Above all, it is the broad realization of the
23

pivotal role of the rule of law for both security and
development that strikes us as almost revolutionary.
I would particularly stress the centrality of the
rule of law in promoting sustainable development and
sustained economic growth. The solid foundation of
the rule of law is needed more than ever if we are to
support developing countries in building their national
capacity to create wealth and to take off economically.
Finland is happy to note the increased attention
and resources being devoted within the whole United
Nations system to supporting the rule of law and
related activities. Much more, however, needs to be
done. We must remember that accountability and good
governance at the global level start at the national
level, by strengthening domestic democratic
institutions, internal democratic processes, the rule of
law, independent judiciaries and the role of
parliaments. It is in those areas that the United Nations
can and must assist needy Member States in building
their national capacities.
Secondly, an area that we would like to see
discussed and further elaborated here at the United
Nations is the interrelationship between development
and social justice. As the United Nations Development
Programme's Human Development Report 2005 put it,
deep disparities based on wealth, region, gender and
ethnicity are bad for growth. The report goes on to add
what we already knew, namely, that such disparities are
bad for democracy, as well as bad for social cohesion.
Thirdly, I would target corruption as a scourge
that undermines both the rule of law and social justice.
Corruption - the exploitation of a position of
influence for private benefit - is a serious obstacle to
development. It erodes the foundations of democracy
and of viable economic structures. Our own experience
shows that a value base that promotes moderation,
personal restraint and the common good tends to check
corruption. The same goes for legislative, judicial and
administrative structures that closely monitor and
guard against abuses of power. Other factors
contributing to a low level of corruption include the
prominence of women in political decision-making and
low income disparities within the population. Low
corruption often correlates with high economic
competitiveness and increased efficiency in
governance. I would strongly urge the United Nations
and the United Nations system as a whole to redouble
their efforts to help Member States fight corruption. It
is of the essence if we are to achieve the Millennium
Development Goals (MDGs).
Fourthly, on the subject of the environment, I
would stress the complementarity of the Johannesburg
Plan of Implementation and the MDGs. Goal 7, to
ensure environmental sustainability, is essential for
achieving other MDGs on poverty, health, education
and gender equality. The protection and sustainable
management of the natural resource base is necessary
for development and poverty eradication. All
developed countries need to make substantive efforts to
prevent the destruction of ecosystems, inter alia,
through the promotion of sustainable production and
consumption.
Those challenges cannot be successfully met
without effectively tackling the challenges of climate
change and biodiversity loss. To that end, we need to
promote energy efficiency, the conservation and wider
use of alternative energy sources and technological
innovation. We wish to see a rapid initiation of
negotiations to develop a more inclusive - and in the
longer term more effective - international framework
for climate change beyond 2012.
We also need a more coherent institutional
framework for international environmental governance.
As the European Union has previously stated, Finland
believes that the creation of a new United Nations
specialized agency for the environment - based on the
United Nations Environment Programme, but with a
revised and strengthened mandate - would best serve
that end.
The fifth issue I would like to highlight is that of
small arms and light weapons, which - like
corruption - was identified as one of the priority areas
of the Helsinki Process on Globalization and
Democracy. That Process, which culminated two weeks
ago in the Helsinki Conference, was tasked with
coming up with concrete proposals on how to enhance
human security across the globe. Reckless trade and
badly guarded stockpiles have led to a world awash in
small arms and light weapons, where human rights are
violated, humanitarian aid looted and economic
development halted - at gunpoint.
Finland has also called for an end to irresponsible
arms trading through better international regulation.
The main ideas are to make all arms transfers fully
transparent and to establish universally accepted
criteria for them. We are of the opinion that those
24

criteria should be strictly enforced, legally binding and
firmly founded on human rights considerations. That is
why we have supported the initiative to negotiate an
arms trade treaty. It is high time to bring the rule of law
to the international arms trade.
Last but not least, I would join those who have
stressed the need for the United Nations to take prompt
action towards further management reform. This is an
issue which cannot wait, as the very credibility of the
Organization is at stake. In the light of recent events
related to the Organization, if there is a perception
among the public that it is business as usual at the
United Nations, we risk undermining the support that
the Organization enjoys. It is therefore obvious that an
unreformed Organization would be less, not more,
relevant, and less, not more, effective. We must stress
the rule of law and good governance internally within
the United Nations, just as we stress it externally.
Reaching common positions and devising joint
action at the international level requires patience and
persistence, and a willingness to take practical and
pragmatic steps. If such an approach is taken, we are
confident that the sixtieth session of the General
Assembly will be a success.